DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 08/08/2022 in which claims 1,7-8,11-13, and 16 are currently amended while claims 4-6,15 have been canceled. By this amendment, claims 1-3,7-14, and 16 are now pending in the application.
Allowable Subject Matter
Claims 1-3,7-14, and 16 (renumbered 1-12) are allowed over the prior art of record..
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, most particularly:
As in claim 1: “… wherein the method further comprises: 1) displaying a target image on the display device: 2) ascertaining a position of the primary charging unit relative to a position of the secondary charging unit by the position determining means; 3) inserting a guide element into the target image and inserting a position element into the target image, wherein the position of the guide element and the position of the position element on the target image indicate the ascertained position of the secondary charging unit relative to the primary charging unit; and Docket No: 080437.PC536USPage 2 of 7 RLG/lbt4) indicate a change in position of the secondary charging unit relative to the primary charging unit in the target image depending on the movement of the vehicle by repeating steps 1) to 3)”.
Claims 2-3,7-14 depend either directly or indirectly from claim 1 and therefore are allowed for the same reasons.
As in claim 16: “…wherein the vehicle is configured to:… e) display a target image on the display device; f) ascertain a position of the primary charging unit relative to a position of the secondary charging unit by the position determining means; g) insert a guide element into the target image and insert a position element into the target image, wherein the position of the guide element and the position of the position element on the target image indicate the ascertained position of the secondary charging unit relative to the primary charging unit; and h) indicate a change in position of the secondary charging unit relative to the primary charging unit in the target image depending on the movement of the vehicle by repeating steps e) to g)”.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,994,255 to Nakagawa discloses a closely related state of the art regarding a vehicle guidance apparatus and vehicle guidance method (see Figs. 8-13). The vehicle guidance apparatus includes a power supplying parameter acquisition device, a power receiving parameter storage device, a charge efficiency calculator, and a display processing device. The vehicle guidance apparatus is to be mounted on an electric vehicle including a power receiver configured to receive supply power in a non-contact manner from a power supplier provided on a ground side to charge a storage device. The power supplying parameter acquisition device is configured to acquire in the electric vehicle a power supplying parameter which corresponds to a specification of the power supplier. The power receiving parameter storage device is configured to store a power receiving parameter corresponding to a specification of the power receiver.  The display processing device is configured to display on a display a range of the charge efficiency with respect to a center of the power receiver to guide the electric vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        August 24, 2022